SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-23575 COMMUNITY WEST BANCSHARES (Exact name of registrant as specified in its charter) California 77-0446957 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 445 Pine Avenue, Goleta, California (Address of principal executive offices) (Zip Code) (805) 692-5821 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYES oNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYES xNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Number of shares of common stock of the registrant outstanding as of May 14, 2009: 5,915,130 shares TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF OPERATIONS 4 CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 7 The financial statements included in this Form 10-Q should be read with reference to Community West Bancshares’ Annual Report on Form 10-K for the fiscal year ended December 31, 2009. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 4T. CONTROLS AND PROCEDURES 25 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 26 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 26 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 26 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 26 ITEM 5. OTHER INFORMATION 26 ITEM 6. EXHIBITS 26 SIGNATURES 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS COMMUNITY WEST BANCSHARES CONSOLIDATED BALANCE SHEETS March31, 2010 December31, 2009 (unaudited) ASSETS (dollars in thousands) Cash and due from banks $ $ Federal funds sold 25 Cash and cash equivalents Time deposits in other financial institutions Investment securities available-for-sale, at fair value; amortized cost of $17,317 at March 31, 2010 and $17,367 at December 31, 2009 Investment securities held-to-maturity, at amortized cost; fair value of $20,871 at March 31, 2010 and $23,538 at December 31, 2009 Federal Home Loan Bank stock, at cost Federal Reserve Bank stock, at cost Loans: Loans held for sale, at lower of cost or fair value Loans held for investment, net of allowance for loan losses of $14,409 at March 31, 2010 and $13,733 at December 31, 2009 Total loans Servicing rights Foreclosed real estate and repossessed assets Premises and equipment, net Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest-bearing demand $ $ Interest-bearing demand Savings Time certificates Total deposits Other borrowings Other liabilities Total liabilities STOCKHOLDERS' EQUITY Preferred stock, no par value; 10,000,000 shares authorized; 15,600 shares issued and outstanding Common stock, no par value; 10,000,000shares authorized;5,915,130 shares issued and outstanding Retained earnings Accumulated other comprehensive income, net Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes. 3 Table of Contents COMMUNITY WEST BANCSHARES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March31, (in thousands, except per share amounts) INTEREST INCOME Loans $ $ Investment securities Other 9 16 Total interest income INTEREST EXPENSE Deposits Other borrowings Total interest expense NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME (LOSS) AFTER PROVISION FOR LOAN LOSSES ) NON-INTEREST INCOME Other loan fees Gains from loan sales, net Document processing fees Loan servicing, net 89 Service charges Other 41 27 Total non-interest income NON-INTEREST EXPENSES Salaries and employee benefits Occupancy and equipment expenses FDIC assessment Professional services Advertising and marketing 92 Depreciation and amortization Loss on sale of foreclosed real estate and repossessed assets 62 67 Data processing Other operating expenses Total non-interest expenses Income (loss) before provision for income taxes 89 ) Provision (benefit)for income taxes 38 ) NET INCOME (LOSS) $
